Title: To Thomas Jefferson from John Thomson Mason, 5 August 1804
From: Mason, John Thomson
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Geo. Town 5th Augt 1804
               
               As I have changed my residence and now consider the County of Washington in the State of Maryland my domicile, it is in my Judgment improper that I should any longer hold the Office of Attorney of the United States for the District of Columbia which you have heretofore honored me with. In resigning this appointment permit me to offer you my thanks for the Confidence manifested in confering it upon me.
               It is proper that I should inform you that Williams and Ray committed upon suspicion of counterfieting Bank notes, or of passing them knowing them to be counterfiet, have obtained a postponement of their trial until the third monday in next month, upon the allegation of wanting witnesses, from Georgia. The Court will then meet to try them, and at that time I shall probably be absent from the City
               Permit me Sir to mention to you as a candidate for the Office I now fill my friend Mr William Osborn Sprigg. He read law with me four years and afterwards spent a Season at William & Mary. He is a young man of great worth and merit. Independent of my personal attachment for him I feel a pleasure in recommending him to your notice, as a Young Man entirely worthy of it
               Accept if you please my best wishes and beleive me to be with sincere regard and great respect Your Obedt Servt
               
                  
                     John T. Mason
                  
               
            